      Case 2:19-cv-01359-JAM-DB Document 31 Filed 01/21/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    EDDIE LAMAR DUNBAR,                              No. 2:19-cv-1359 JAM DB
12                      Plaintiff,
13           v.                                        ORDER
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS, et al.,
15
                        Defendant.
16

17          Plaintiff is a county inmate proceeding pro se with a civil rights action pursuant to 42

18   U.S.C. § 1983. Plaintiff claims that officers used excessive force against him, denied him

19   medical treatment, and threatened him. By order dated November 20, 2020 this action was

20   referred to the court’s post screening Alternative Dispute Resolution (ADR) project. (ECF No.

21   29.) Defendants have now filed a motion seeking to opt out of the ADR project because they

22   have determined that conducted a settlement conference would be a waste of judicial resources.

23   (ECF No. 30.) Upon review the court finds good cause to grant the motion.

24   ////

25   ////

26   ////

27   ////

28   ////
                                                       1
      Case 2:19-cv-01359-JAM-DB Document 31 Filed 01/21/21 Page 2 of 2


 1             Accordingly, IT IS HEREBY ORDERED that:

 2             1. Defendant’s motion to opt out (ECF No. 30) is granted and the stay of this action is

 3   lifted; and

 4             2. Within thirty days of the date of this order, defendants shall file a responsive pleading.

 5   Dated: January 21, 2021
                                                              /s/DEBORAH BARNES
 6                                                            UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13   DB:12
     DB:1/Orders/Prisoner/Civil.Rights/dunb1359.opt.out
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          2
